Burton, J.,
delivered the opinion of the court.
We are satisfied that the defendant by agreeing before the justice to become stayor upon the judgment mentioned in the record and the subsequent entry of the justice on his docket, became bound as such stayor. 3 Head, 352; Ibid, 552; although the agreement to become stayor was made at a place other than that where the justice usually kept his office. It does not appear affirmatively that the stay was entered more than two days after the rendition of the *469judgment. But if that were taken to be so, we would presume in this case that the stay is entered with the consent of the plaintiff, in which case it may be done at any time before the debt was paid.
The judgment of the Circuit Court is reversed; the supersedeas discharged, and judgment entered here against the defendant and his sureties for the balance of the judgment, $248.40 and interest thereon from the the 19th day of January, 1867, also the costs of the case.